         Case 3:20-cv-02731-VC Document 686 Filed 09/11/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  ANGEL DE JESUS ZEPEDA RIVAS, et                   Case No. 20-cv-02731-VC
  al.,
                 Plaintiffs,                        ORDER FOR BRIEFING ON
                                                    POSSIBILITY OF REINFECTION
          v.

  DAVID JENNINGS, et al.,
                 Defendants.

       The parties are ordered to each file a letter brief (along with any key supporting

materials) on the most recent information regarding the risk of reinfection from Covid-19. The

letter briefs are due no later than 5 p.m. on Thursday, September 17.

       IT IS SO ORDERED.

Dated: September 11, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
